Appeal from an order of the (Supreme 'Court, Kings County, dated May 31,1968, which conditionally granted the third-party defendant’s motion to preclude the third-party plaintiff. Order modified, on the law and the facts, by adding a provision thereto that, if answers to the requested particulars are contained in the bill of particulars served upon appellant by plaintiffs, then appellant may incorporate said bill, or the relevant portions thereof, in his bill; and, if appellant has no personal knowledge respecting the requested particulars, he shall so state under oath. As so modified, order affirmed without costs. Appellant’s time within which to serve the further bill of particulars is extended until 20 days after entry of the order hereon. In our opinion, appellant should be permitted to frame his bill of particulars in accordance with the modification herewith directed. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Martuscello, JJ., concur.